Citation Nr: 1024128	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on a period of active guard reserve (AGR) 
training from June 1973 to October 1973 and on active duty 
from February 1980 to August 1985, with additional service in 
the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004, March 2006 and April 2009 
rating decisions issued by the RO.  The Board remanded the 
issues of entitlement to service connection for a psychiatric 
disorder and entitlement to service connection for a heart 
disorder in September 2007 for additional development of the 
record.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in February 2010.  A 
transcript of the hearing is of record.
 
The issue of entitlement to service connection for claimed 
asbestosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. Service connection for a lumbar spine disorder was 
previously denied by the Board in a decision in February 
2006.  The Veteran was notified of that decision but did not 
file a timely appeal and that decision became final.

2.  The evidence associated with the claims file since the 
February 2006 Board decision is either cumulative or 
redundant of evidence previously of record or, if new, does 
not relate to unestablished facts necessary to substantiate 
the claim for service connection for a lumbar spine disorder 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  A cardiovascular disorder was not present during service, 
or shown within one year following separation from service or 
otherwise has an etiological relationship to the Veteran's 
period of service.

4.  An acquired psychiatric disorder was not present during 
service, or shown within one year following separation from 
service or otherwise has an etiological relationship to the 
Veteran's period of service..


CONCLUSIONS OF LAW

1.  The Board decision in February 2006 denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp 2009); 38 C.F.R. § 20.1100 (2009).

2.  As the evidence received since February 2006 is not new 
and material, the claim of service connection for a lumbar 
spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  A cardiovascular disorder was not incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service; nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2003, April 2005, October 2007 and 
February 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the October 2007 and February 2009 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the February 2009 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Lumbar Spine Disorder

Laws and Regulations- New and Material

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material

After reopening a previously denied claim for service 
connection for a lumbar spine disorder, the Board denied 
service connection for a lumbar spine disorder on the merits 
in a decision issued in February 2006.  The Board noted the 
service treatment records were negative for complaints of or 
treatment for a back disorder during active service.  
Further, none of the medical records indicated that the 
Veteran sustained an injury or sought treatment for a back 
disorder during a period of active duty for training or 
inactive duty for training.  The Board determined that the 
Veteran sustained several injuries to his back in his 
civilian activities; for example, when he injured his back 
carrying a cross tie with his son which required 
hospitalization, when he was carrying a case of soda, when he 
jumped from a window, and when he slipped and fell on his 
back.  Further, the Board found there was no evidence of a 
back disorder which met the requirements of the presumptive 
provisions.  The Board concluded that the preponderance of 
the evidence was against the claim for service connection for 
a back disorder either on a direct basis or based on the 
presumptive provisions; thus, the claim was denied.  The 
Veteran did not appeal that decision.

The Veteran applied to reopen his claim in February 2009.  
The evidence received since the February 2006 Board decision 
includes duplicative copies of private treatment records 
previously considered and the Veteran's personal testimony 
given at a February 2010 hearing before the undersigned.  
Significantly absent in this additional evidence is any 
competent evidence indicating a relationship between the 
Veteran's period of service and his claimed lumbar spine 
disorder (i.e., evidence showing the Veteran has current 
lumbar spine disability related to injuries sustained during 
a period of active duty service or period of active duty or 
inactive duty for training ).  

Therefore, the Board finds that the certain items identified 
hereinabove, including the testimony presented in the 
February 2010 hearing are "new" evidence in the sense that 
they were not before the Board in February 2006.  The new 
items of evidence, however, are not "material" because 
nothing therein shows the claimed lumbar spine disorder is 
etiologically related to the Veteran's period of service, 
which was an element that led the claim to be originally 
denied.  Nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claims or 
raises a reasonable possibility of substantiating the claims.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims of service 
connection for a lumbar spine disability has not been 
received, and the Board decision of February 2006 remains 
final.

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed lumbar 
spine disorder was related to the Veteran's period of active 
duty service or active duty for training or inactive duty for 
training.  As such, the additional evidence is not new and 
material and it does not raise a reasonable possibility of 
substantiating the Veteran's claims of service connection for 
lumbar spine disorder.  Because the Veteran has not presented 
new and material evidence sufficient to reopen the claims, 
the appeal must be denied on this basis.  As the Veteran in 
this case has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally-
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Laws and Regulations- Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic heart disease and psychoses may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Cardiovascular disorder

The Veteran asserts that his heart disorder had its onset 
during his military service.  The record, including service 
treatment records and post service treatment records is 
replete with reference to treatment for complaints of chest 
pains.  In December 1980, he was given a chest X-ray study 
after he complained of chest pain and wheezing.  The film 
revealed no significant abnormality. Similar findings were 
reported following April and August 1981 chest X-ray studies. 
A December 1983 electrocardiogram (ECG) study was normal.  In 
early August 1985, the Veteran was seen with a three-day 
history of his heart "bothering him." He had no history of 
heart problems, but his brother had a heart attack at age 40.  
An ECG was normal.  A Holter monitor study revealed premature 
ventricular contractions (PVCs), not symptomatic.  In a later 
August 1985 service treatment record, the Veteran reported a 
history of chest pain occurring at rest.  The pain was 
located on the left side and associated with dyspnea.  The 
pain occurred at night but was not brought on by exercise.  
He had a history of PVCs.  Objective examination of the chest 
and heart were unremarkable.  The diagnosis was atypical 
chest pain.  It was noted the Veteran was at risk for 
coronary artery disease (CAD) and he was scheduled for 
treadmill stress test.  Post-active service, a December 1987 
service department ECG was normal.  

A private hospital admission from February 23, 1990 to March 
2, 1990, documents the treatment the Veteran received for 
complaints of chest pain and shortness of breath.  EKG 
revealed sinus rhythm with sinus arrhythmia and mild ST 
segment elevation suggestive of possible hyperacute changes.  
Relevant diagnoses included rule out myocardial infarction, 
unstable angina, and atherosclerotic heart disease.   He was 
readmitted in March 1990 with continued complaints of severe 
chest pain associated with shortness of breath.  The examiner 
noted the previous diagnosis of mild atherosclerotic heart 
disease.  The examiner found that the Veteran had 
psychological factors that affected his physical illness.  
Discharge diagnoses were chest pain, hypertension and stress-
related illness.  The Veteran was scheduled for follow-up 
evaluations.

In a May 1990 VA examination, the Veteran gave a history of 
having sustained a myocardial infarction in 1985.  The 
examiner noted the Veteran recently underwent coronary 
angiogram which showed blockage of one vessel.  The Veteran 
took Cardizem for his heart disorder and nitroglycerin 
tablets on a very infrequent basis.  On objective 
examination, there was no evidence of enlargement of the 
heart; rhythm was regular and there was no murmur, thrill or 
friction rub.  Chest x-ray films were normal.  The diagnoses 
were arteriosclerotic heart disease, coronary 
arteriosclerosis, angina syndrome and hypertension.

In April 1993, the Veteran underwent cardiac catheterization.  
Laboratory findings revealed slightly enlarged left 
ventricular with left ventricular hypertrophy but intact 
systolic functions, suggestive of left ventricular diastolic 
dysfunction.  Coronary arteries revealed mild atherosclerosis 
involving the left anterior descending, circumflex and right 
coronary with a 40 percent proximal left anterior descending 
lesion.

In a March 1995 VA examination report, the Veteran complained 
of problems with tightness in his chest since 1985, brought 
on by excitement or anxiety.  The Veteran rarely used a 
Nitroglycerin tablet to control the tightness.  It was 
reported that he had not had an outright myocardial 
infarction but he was hypertensive.  Testing done in 1994 
showed some blockages of the coronary arteries.  Physical 
examination showed the heart was not enlarged.  Rhythm was 
regular and no murmur was heard.  Diagnoses were 
hypertension, arteriosclerotic heart disease, coronary 
arteriosclerosis and anginal syndrome.  

In April 2004, a private physician noted review of previous 
records and current history indicated that the Veteran had a 
history of mild coronary artery disease and intermittent 
palpitations.  The physician reported that the records 
indicated that the symptoms onset around August 1985.

In a January 2008 VA examination report, the physician 
indicated that the claims file and service medical records 
had been reviewed in their entirety.  The physician noted the 
Veteran's reported periods of service, including National 
Guard service from 1973 to 1980, active duty service from 
1980 to 1985 and National Guard service from 1985 to 1991.  
He noted that the Veteran experienced symptoms of 
palpitations in 1985 with normal blood pressure associated 
with nausea, diarrhea and abdominal cramps.  Holter monitor 
showed PVCs but was otherwise normal.  In 1989 the Veteran 
underwent a treadmill stress test for chest pain that was 
normal except for hypertensive response.  There was no 
evidence of ischemia.  He further noted that the Veteran was 
hospitalized in 1990 for complaints of chest pain.  Coronary 
arteriogram performed at that time showed 40-50 percent 
blockage in the left anterior descending in the mid portion.  
The left anterior descending diagonal branch had a 40 percent 
lesion.  Left ventricular function was good and no other 
abnormalities were noted.  

At the time of the examination, the Veteran was not taking 
any cardiac medications except for aspirin.  He had been 
taking Lipitor for hypercholesterolemia for many years.  He 
had never had an angioplasty, stent or coronary bypass and 
had never had a heart attack.  His mother and brothers have 
arteriosclerotic heart disease and the Veteran smoked a pack 
of cigarettes per day from age 6 to age 48.  He rarely to 
nitroglycerin and rarely had angina.  He tried to maintain a 
healthy lifestyle, eating right and regular exercise (walks a 
mile in 20-25 minutes, 3 times per week).  At time he had 
chest pain with stress but did not generally have any 
exertional symptoms.  Objectively, he had regular rhythm of 
the heart; blood pressure was 120/85.  There were no murmurs, 
clicks or arrhythmias.  The diagnosis remained 
arteriosclerotic heart disease.

The physician noted that the heart disease was first 
diagnosed in 1990 but had not required any intervention thus 
far.  However, the Veteran received regular treatment from 
his cardiologist.  A previous persantine/cardiolite was 
normal and no additional therapy was recommended.  The 
examiner concluded that the atherosclerotic heart disease was 
not caused or aggravated by active service.  In this regard, 
the examiner noted that the Veteran experienced palpitations 
in 1985; however, findings, including from a treadmill stress 
test were normal.  The heart disease was not documented until 
1990.

Given its review of the record, the Board finds that service 
connection for the claimed heart disorder is not warranted in 
this case.  In this regard, despite the current diagnosis, 
arteriosclerotic heart disease, the Veteran has simply not 
established a connection between service and this disability.  
See Boyer v. West, 210 F.3d at 1353 (Fed. Cir. 2000).  
Service connection requires the existence of a current 
disability; the existence of the disease or injury in 
service, and a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In the present case, 
despite the noted complaints and treatment for chest pains 
during service, the examiner, in the January 2008 VA 
examination report, explained that heart disease was not 
diagnosed until 1990, well after the period of active 
service.  Thus, the current heart disorder was not caused or 
aggravated by active service.  The examiner is certainly 
qualified to offer an opinion in this regard.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).

The Board is aware and the record indicates that the Veteran 
had additional Guard service until sometime in 1990 and thus 
presumptive provisions could potentially apply.  However, 
there is no indication of the record that during any period 
of active duty for training , cardiovascular was diagnosed.  

The only evidence of record supporting the Veteran's claim is 
various lay assertions submitted by him.  He lacks the 
medical expertise regarding heart disorders such as knowledge 
of cardiac pathology associated with arteriosclerotic heart 
disease; thus, any such lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu supra.  

A basis for awarding service connection for claimed heart 
disorder has not been established.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.

Acquired psychiatric disorder

The Veteran asserts his psychiatric disorder onset during his 
military service.  Specifically, he alleges that he was 
subjected to racial discrimination which led to the symptoms 
of his psychiatric disorder.

Treatment records from February 1990 to May 1990 document a 
diagnosis of depression.  Service personnel records reveal 
that during that time, when faced with a random drug test, 
the Veteran admitted to being a drug abuser and requested 
treatment.  An April 1990 private medical record documents a 
history of depression which greatly affected his other 
physical illness (heart disorder).  In an October 1990 
retention physical, the Veteran was evaluated for depression 
and stress anxiety.  He was found fit for retention.  The 
diagnosis was dsythymia and recurrent depression in 
remission.  Also documented was alcohol dependence in 
remission.  The Veteran was directed to follow up with a 
private psychiatrist.

Subsequent to service, private treatment records from March 
1993 to June 1994 document the treatment he received for 
psychiatric symptoms.  In the March 1993 record, the Veteran 
indicated that stress was exacerbating his heart condition.  
He also noted a history of alcohol and marijuana abuse.  He 
described himself as ill-tempered and moody.  He did have 
occasional bad dreams about killing or being killed.  He was 
sad and did not want to be bothered.  He tried to avoid his 
wife's family and preferred to just be alone.  He worried 
about his health and his family.  He complained of tiring 
easily, leg cramps and physiological restlessness.  He was 
slow to trust others, due in part to his ex-wife's 
infidelity.  He occasionally heard voices and other noises 
but the voices did not talk to him.  Overall, his stress 
level was greatly heightened by his family problems, 
including the loss of his brothers.   The June 1994 record 
indicated that he was obsessed with a legal claim against the 
Army.  In this regard, the Veteran verbalized that he was 
treated unfairly in the Army and seemed to believe that 
everyone was against him.  He was angry at most agencies he 
had dealt with.  He was encouraged to gain a more realistic 
perception of his case.

During a March 1995 VA examination, the physician indicated 
that the claims file had not been reviewed.  The Veteran 
reported that currently he was doing well because of the 
medication he was prescribed.  Previously, he thought he 
would kill himself and got depressed because he had no 
friends.  He acknowledged that he was difficult to get along 
with and noted that he and his wife could not get along.  He 
described himself as easily irritated and reported that even 
simply requests, such as changing a channel, caused him to 
become greatly upset.  He reported that his depression began 
8 to 10 years earlier and indicated the cause of his 
depression was the mistreatment he was subjected to in the 
military.  When he was discharged, the military refused to 
give him a physical examination even though he had a history 
of heart problems, back problems and stomach problems.  He 
did not have enough money to pay his bills which was "enough 
to make you want to kill anybody."  He drank a 12 pack of 
beer per week and would occasionally have whiskey.  He denied 
any current drug use.  Following the examination, the 
diagnosis was major depression and the Veteran was found 
competent.  No opinion as to etiology was given.

A May 1996 private treatment record indicated that the 
Veteran was stable on his current medication regimen and had 
improved mood and no crying spells.  Treatment records from 
the facility through December 1996 document the treatment 
received for the psychiatric symptoms.

In an April 2002 private psychiatric evaluation report, the 
Veteran reported problems with depression which he believed 
originated in his military service.  He reportedly became 
depressed because he was mistreated; he reported that he was 
the victim of racism.  He was refused a separation physical 
examination.  As a result, he could not establish a claim for 
disability.  He felt entitled to disability benefits because 
of his depression and because of a back disorder due to 
lifting 55 pound barrels.  Following the examination, the 
examiner repeated that the Veteran traced his depression back 
to his unfortunate experience with racial prejudice in the 
military, a problem he believed pervaded all levels of the 
military hierarchy.  The examiner noted that the Veteran felt 
entitled to military disability based on this emotional 
injury and the depression that ensued.

In a May 2004 private medical statement, S.B., M.D., a 
psychiatrist, reported that the Veteran had been diagnosed 
with major depression and also had numerous physical 
problems.  The psychiatrist reported that the "chart" was 
reviewed.  He concluded that the Veteran's psychiatric 
problems began on or shortly before August 1985 and were due 
to stress in the service and chronic pain, disability and 
decreased mobility he suffered as a result of an in-service 
back injury.  The Veteran had current depression which was 
managed with medication.  The examiner found the Veteran 
completely and permanently disabled and unemployable.

In a December 2007 VA examination, the Veteran complained of 
depression and anxiety.  Recently he lost his mother and this 
bothered him quite a bit.  He reported that his depression 
began sometime in the 1980s and was related to the 
mistreatment he was subjected to in the military.  Reportedly 
he first sought treatment for depression in 1985.  
Reportedly, he was very depressed and though too much about 
killing himself.  Family problems were aggravating his 
depression.  He reported some suicidal ideation but denied 
intent.  He denied homicidal ideation.  
He was married to his second wife of 33 years and described 
their relationship as okay.  He had not worked since 1991 
when he was discharged from the National Guard for problems 
with his "mind, heart and back."  He spent his time 
checking on his brother, reading, watching television and 
cleaning his house.  His only socialization was with his 
brother.  He also admitted to smoking marijuana about twice a 
week and drinking two fifths of wine per week.  Following the 
examination, the diagnosis was depressive disorder, NOS.  The 
examiner found the frequency of the depressive symptoms 
difficult to fully evaluate; however, currently the symptoms 
were mild in nature.  The examiner found that the etiology of 
the depression was unclear.  However, depression did not 
preclude employment or accomplishment of activities of daily 
living.  

In an addendum opinion, the examiner indicated that the 
claims file had been reviewed.  The examiner found that 
numerous factors contributed to the Veteran's depression.  In 
this regard, the examiner stated that certainly it did appear 
as if at least some of the Veteran's depression initially was 
related to his experiences in the National Guard and the way 
he was treated.  However, currently the Veteran's depression 
was secondary to physical health problems as well as family 
issues.  The examiner could not apportion the Veteran's 
depression to a specific problem or a specific etiology 
without resorting to mere speculation.

Given this review of the record, the Board finds that service 
connection for an acquired psychiatric disorder to include 
depression is not warranted.  The Board acknowledges the 
April 2002 and May 2004 private treatment records and the 
findings that depression onset in service and was due to the 
events of the Veteran's period of service.  However, what is 
lacking in those reports is any indication that the claims 
file, in its entirety, had been reviewed in conjunction with 
those determinations.  Thus the justification for the 
opinions is not adequately explained.  In this regard, in the 
April 2002 record, the findings of the examiner seemed to be 
based solely on the reports of the Veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  In the May 2004 record, the examiner 
indicated that the Veteran's "charts" had been reviewed.  
However, it is unclear if "charts" refers to the entire 
claims file or just the records associated with that 
particular provider.

In December 2007, the VA physician explained that while it 
appeared that some of the Veteran's depression initially was 
related to his experiences in the National Guard; on review 
of the file, the depression was secondary to physical health 
problems and family issues.  Thus, there was no way of 
apportioning depression to a specific problem or a specific 
etiology without resorting to speculation.  Unlike the April 
2002 and May 2004 private examiners, the VA physician had 
before him the Veteran's entire claims folder.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, there is no indication that the private doctors 
analyzed all of the record.  This defect in their opinions 
leads the Board to conclude that the December 2007 VA 
examination is the most complete assessment of the Veteran's 
psychiatric disorder.  That opinion, that there was no way of 
apportioning depression to a specific problem or a specific 
etiology without resorting to speculation, was made after a 
thorough review of the claims file.  See also 38 C.F.R. 
§ 3.102 (2009).  

For these reasons, the Board finds a basis for awarding 
service connection for an acquired psychiatric disorder has 
not been established.  The benefit of the doubt doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert supra.  Accordingly, this appeal is 
denied.


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a lumbar spine disorder, 
the appeal is denied.

Service connection for heart disorder is denied.

Service connection for an acquired psychiatric disorder, to 
include depression is denied.


REMAND

With respect to the claim for service connection for 
asbestosis, unfortunately, the claims file reflects that a 
remand of the claim is warranted, even though such will, 
regrettably, further delay a final decision on this issue on 
appeal.  The Veteran's claim for service connection for 
asbestosis was denied by the RO in a rating decision issued 
in March 2006.  The Veteran's notice of disagreement to this 
decision was received in January 2007.  A statement of the 
case was issued in May 2007 and a substantive appeal was 
timely received in July 2007.  38 C.F.R. §§ 20.202, 20.302.  
In his Substantive Appeal received in July 2007, the Veteran 
requested a Board hearing before a Veterans Law Judge (VLJ) 
at the RO.  In adjudicating the other issues on appeal, 
regrettably, action was not taken in this regard.  Thus, the 
Board would like clarification from the Veteran as to whether 
he still desires to have a hearing before a VLJ at the RO 
with respect to the claim for entitlement to service 
connection for asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
entitlement to service connection for 
asbestosis, the RO should take 
appropriate action to contact the Veteran 
to see whether he desires a hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  
If a hearing is desired, the RO should 
schedule the hearing and notify the 
Veteran of the time and date of the 
hearing.

2.  The RO should review all of the 
evidence submitted by the Veteran after 
the May 2007 statement of the case 
regarding a claim for entitlement to 
service connection for asbestosis.  If 
the benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


